Citation Nr: 1548995	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for coronary artery disease with atrial fibrillation and enlarged aorta.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified at a videoconference hearing before the undersigned in August 2015.  A transcript of the hearing is associated with the Veteran's file. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his coronary artery disease with atrial fibrillation and enlarged aorta developed as a result of a VA physician overprescribing medication for his thyroid condition.  At his hearing, the Veteran's representative argued that medical quality-assurance records associated with the Veteran's claim should be obtained.  See Hearing Transcript P. 10.  

The Board notes that VA's medical quality-assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process, or outcome of health care provided by VA. 38 U.S.C.A. § 17.500(c).

Under 38 U.S.C.A. § 5705, records created as part of the medical quality-assurance program are confidential and access is limited.  Stated another way, VA quality-assurance records are not the outpatient or inpatient records generated to document the treatment provided to the Veteran.  Instead, these records are produced by VA, often in the form of peer review, to study outcomes at VA and determine if administrative action is needed to improve VA health care in the future.  The records are confidential to protect the identities of peer reviewers and promote frank discussion.  Hence, there is now a procedure in place as outlined by the General Counsel in VAOPGCPREC 1-2011 to determine whether such records, if they exist, may be obtained and reviewed in a veteran's claim.

In VAOPGCPREC 1-2011, the VA General Counsel held that VA's duty to assist requires agencies of original jurisdiction and the Board to request access to any quality-assurance records relevant to a claim.

If the appropriate VHA officials deny the request, then the General Counsel may be asked to make the determination.  If both VHA and VA General Counsel conclude the records are confidential and privileged, then neither the agency of original jurisdiction nor the Board may review the documents.

Given the above, a remand is necessary to determine whether quality-assurance records, if they exist in conjunction with the Veteran's development and treatment of coronary artery disease with atrial fibrillation and enlarged aorta, may be obtained and reviewed.  

Additionally, given the complexities of the Veteran's claim, an examination with a board-certified cardiologist is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request access to records of "quality-assurance review" or "focused review" as defined in 38 U.S.C.A. § 17.500(c) conducted by the Muskogee / Tulsa VA Medical Center or other VA entity as to the potential complications arising from the Veteran's use of the prescription medication levothyroxine (also known as Synthroid) in 2006.  

The letter requesting access to focused review should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial must be provided and the official must state whether the documents fall into one of the following three categories:

(1)  Protected from disclosure by 38 U.S.C.A. § 5705;

(2)  Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501(b); or,

(3)  The requested records or documents no longer exist or cannot be found.

Any response must be in writing and documented in the claims files.  If no records do not exist or further efforts to obtain the records would be futile, the AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

If the appropriate VHA official confirms that such records exist, but are privileged under the Quality Assurance Act, then the AOJ should forward the request to the Office of the General Counsel.

If the appropriate VHA official and the General Counsel agree that the documents are privileged, this should be documented in the claims file.

If the VHA official and the General Counsel conclude that the records are not protected and access is granted, the AOJ should request the focused review records and associate any copies with the claims file.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination with a board certified cardiologist.  All indicated examinations, tests, and studies are to be performed. Opinions should be provided based on a review of the medical evidence of record and sound medical principles. All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The cardiologist must provide an explicit response to the following questions: 

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran has additional chronic disability (to include coronary artery disease with atrial fibrillation and enlarged aorta) caused by improper dosage of levothyroxine / Synthroid?

If so, please identify the additional chronic disability.  

b.  If the answer to the question (a) is yes, is it at least as likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, or error in judgment by the Veteran's physician at Muskogee / Tulsa VA Medical Center? 

c.  If the answer to the question (a) is yes, is it at least as likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was an event that was not reasonably foreseeable?

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




